UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

JOHN ASFOUR,
Plaintiff-Appellant,

v.                                                                     No. 96-2132

C. M. COSSLETT,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
T. S. Ellis, III, District Judge.
(CA-96-184-A)

Submitted: September 9, 1997

Decided: September 29, 1997

Before HALL, WILLIAMS, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Richard E. Gardiner, Fairfax, Virginia, for Appellant. James S. Gil-
more, III, Attorney General of Virginia, Catherine C. Hammond,
Deputy Attorney General, Peter R. Messitt, Senior Assistant Attorney
General, Richmond, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

John Asfour appeals the district court's order granting summary
judgment to Virginia State Police Trooper C. M. Cosslett. The district
court found that Cosslett was entitled to qualified immunity in con-
nection with actions he took incident to a traffic stop of Asfour's
vehicle. Finding no error, we affirm.

I

Asfour was driving a van on Interstate 95 when Trooper Cosslett
stopped him for speeding. In plain view on the console of Asfour's
van was a "ninja keychain," a metal shaft with two blunt-end spikes
protruding from the shaft. In his affidavit, Asfour admits that a ninja
keychain may be used as a weapon by gripping the device in a fist
so that the two spikes protrude on either side of the middle finger,
extending about one inch beyond the fingers.

When he saw the keychain, Trooper Cosslett informed Asfour that
it was an illegal weapon in Virginia. He then conducted a search of
the van, seizing the keychain and two firearms concealed in the van.
Criminal charges against Asfour ultimately were dismissed.

Asfour brought this 42 U.S.C. § 1983 (1994) action against
Trooper Cosslett, claiming that the warrantless search of his van and
the seizure of the keychain and guns violated his Fourth and Four-
teenth Amendment rights to be free from unreasonable searches and
seizures. Trooper Cosslett claimed entitlement to qualified immunity.

Following a hearing on the parties' cross motions for summary
judgment, the district court ruled from the bench that Trooper Cosslett
was entitled to qualified immunity. Pivotal to the court's ruling was
the finding that Trooper Cosslett was objectively reasonable in believ-
ing that the ninja keychain was an illegal weapon in Virginia. The
court concluded that the subsequent search and seizures were proper,
given this reasonable belief. The court therefore entered judgment for
Trooper Cosslett. Asfour timely appealed.

                     2
II

We review de novo the district court's award of summary judg-
ment. See Pritchett v. Alford, 973 F.2d 307, 313 (4th Cir. 1992). To
determine whether an officer's conduct is immunized, we employ a
three-step analysis. First, we identify the specific constitutional right
allegedly violated. Next, we determine whether at the time of the
alleged violation the right was clearly established. Finally, if the right
was clearly established, we determine whether a reasonable person in
the officer's position would have known that his actions violated that
right. See Jean v. Collins, 107 F.3d 1111, 1114 (4th Cir. 1997).

This case meets the first two criteria. Warrantless searches are
unreasonable under the Fourth Amendment, subject to certain well-
recognized exceptions. See United States v. Milton, 52 F.3d 78, 80
(4th Cir.), cert. denied, ___ U.S. ___, 64 U.S.L.W. 3246 (U.S. Oct.
2, 1995) (No. 95-5231). The initial stop and temporary detention of
a motorist are justified if he has committed a traffic violation. See
Whren v. United States, ___ U.S. ___, 64 U.S.L.W. 4409 (U.S. June
10, 1996) (No. 95-5841). A viewing position of the interior of a vehi-
cle obtained during a proper traffic stop does not offend the Fourth
Amendment. See Weaver v. Williams, 509 F.2d 884, 886 (4th Cir.
1975). Once an officer sees contraband inside a vehicle, he has proba-
ble cause to arrest the offender and may conduct a further search of
the car. See New York v. Belton, 453 U.S. 454, 460-63 (1981); Chimel
v. California, 395 U.S. 752, 762-63 (1969). And it is irrelevant
whether the suspect is informed before, or immediately after, the
search that he is subject to arrest. See Rawlings v. Kentucky, 448 U.S.
98, 111 (1980).

The dispute in this case centers on whether a reasonable officer in
Trooper Cosslett's position would have believed the ninja keychain
to be contraband. The relevant statute makes it illegal to possess vari-
ous items, including "brass or metal knucks . . . or like weapons." Va.
Code Ann. § 18.2-311 (Michie 1996). Asfour asserts that the key-
chain is so obviously different from brass knucks that it does not fall
under the statute and that a reasonable officer would have recognized
this. He cites no authority in support of his argument.

We disagree with his position. The ninja keychains are just the sort
of "like weapons" contemplated by § 18.2-311. Asfour himself admits

                     3
in his affidavit that such keychains are weapons, and he describes
how they are used. Like brass knucks, they are held in the fist and
meant to inflict more harm than an ordinary fist could cause. This cer-
tainly qualifies them as "like weapons" under the statute.

III

A reasonable officer in Trooper Cosslett's position would have
believed the ninja keychain to be contraband under Virginia law.
Trooper Cosslett therefore was entitled to qualified immunity in con-
nection with the search of the van and the seizure of the keychain and
guns. Accordingly, we affirm the district court's order. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the material before the court and argument would
not aid the decisional process.

AFFIRMED

                    4